270 S.W.3d 519 (2008)
STATE of Missouri, Respondent,
v.
Steven D. McCRARY, Appellant.
No. WD 68879.
Missouri Court of Appeals, Western District.
December 9, 2008.
Rosemary E. Percival, Kansas City, MO, for Appellant.
Mary H. Moore, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Mr. Steven D. McCrary appeals a conviction and sentence for first-degree robbery, section 569.020. Mr. McCrary argues that the trial court erred in denying a suppression motion and in rejecting a proposed instruction.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).